       Case 4:19-cv-00567-SHR Document 16 Filed 01/22/21 Page 1 of 2



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   Joshua Wayne Redzinak,1                             No. CV-19-00567-TUC-SHR
10                  Petitioner,                          ORDER
11   v.
12   Attorney General of the State of Arizona, et
     al.,
13
                    Respondents.
14
15
16
            On December 28, 2020, Magistrate Judge Lynette C. Kimmins issued a Report and
17
     Recommendation (“R&R”) in which she recommended the Court dismiss Petitioner Joshua
18
     Redzinak’s Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254 (“Petition”).
19
     (Doc. 15) The R&R notified the parties they had fourteen (14) days from the date of the
20
     R&R to file any objections. No objections have been filed.
21
            If neither party objects to a magistrate judge’s report and recommendation, the
22
     District Court is not required to review the magistrate judge’s decision under any specified
23
     standard of review. Thomas v. Arn, 474 U.S. 140, 150 (1985). However, the statute for
24
     review of a magistrate judge’s recommendation “does not preclude further review by the
25
     district judge, sua sponte or at the request of a party, under a de novo or any other standard.”
26
27          1
             On December 15, 2020, Petitioner filed a notice that she is a transgender woman
     using the name Jayme Elliott Patton and female pronouns. (Doc. 14.) Because Petitioner
28   does not state that her name has been legally changed, the Court cannot alter the caption
     on the case. However, the Court uses her preferred pronouns throughout this document.
       Case 4:19-cv-00567-SHR Document 16 Filed 01/22/21 Page 2 of 2



 1   Thomas, 474 U.S. at 154.
 2          The Court has reviewed the Petition (Doc. 1), the Respondent’s Answer (Doc. 11),
 3   Petitioner’s Reply (Doc. 12), and Judge Kimmins’s R&R (Doc. 15). The Court finds the
 4   R&R well-reasoned and agrees with Judge Kimmins’s conclusions.
 5          IT IS ORDERED the R&R (Doc. 15) is ADOPTED and Plaintiff’s Petition for
 6   Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254 (Doc. 1) is DENIED and
 7   DISMISSED.
 8          IT IS FURTHER ORDERED the Clerk of Court shall docket accordingly and
 9   close the case file in this matter.
10                  Dated this 22nd day of January, 2021.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
